—Yesawich Jr., J.
Appeal from an order of the County Court of Tompkins County (Barrett, J.), entered June 19, 1997, which granted defendant’s motion to dismiss the indictment.
Defendant contracted with Thomas Kurz and Patrice Kurz to construct a new home for a total price of $231,655.39, payable in eight installments, or draws, as work was completed. In early June 1994, work was nearing completion and defendant had received six of the eight payments. On June 21, 1994, the Kurzes tendered a check to defendant for $13,668.63, representing the balance due on the seventh draw after certain suppliers were paid directly. After depositing the check into his business account, defendant never returned to finish the house. One week later, he withdrew $2,000 from the account for his own use, notwithstanding the fact that he owed Builders Best over $19,000 for materials utilized in constructing the Kurz home.
Charged with larceny on the basis of his failure to pay trust claims as required by Lien Law § 79-a (1) (b), defendant moved to dismiss the indictment on the ground that the evidence before the Grand Jury did not establish the requisite criminal intent. His motion was granted, prompting this appeal by the People.
We reverse, for in our view the proof adduced warrants the inference that defendant acted with larcenous intent (see, People v Colon, 188 AD2d 708). To that end, Thomas Kurz testified that defendant told him, shortly before agreeing to complete the job and receiving the seventh draw, that “he knew his expenses were now exceeding his expectations” and that he would have to dip into the $20,000 profit he had already taken for himself to pay those expenses. Defendant also admitted to Patrice Kurz, at about the same time, that he was going to abandon the project because “there was nothing left in it for him, that all the money * * * coming would be owed to the suppliers”. Defendant’s explicit acknowledgment, as recounted by the Kurzes, that all of the money forthcoming for the project, and perhaps more, would be owed to suppliers (along with *573the fact that he had already incurred a debt in excess of $19,000), provide ample basis for concluding that he appropriated the $2,000 with an intent to deprive those with valid trust claims of funds to which they were entitled (see, People v Hollowell, 168 AD2d 970, 970-971).
Equally unpersuasive is defendant’s contention that the prosecution breached its duty of fair dealing and candor (see, People v Lancaster, 69 NY2d 20, 26, cert denied 480 US 922) by failing to put before the Grand Jury certain evidence — outlined in defense counsel’s affidavit in support of the motion to dismiss— which purportedly demonstrates that he had advanced more than $2,000 to the Kurz project and therefore was entitled to repay himself without violating the trust provisions of the Lien Law (see, Lien Law § 79-a [2]). The prosecutor “need not seek evidence favorable to the defendant or present all of [the] evidence tending to exculpate the accused” (People v Mitchell, 82 NY2d 509, 515; see, People v Lancaster, supra, at 25-26). Having chosen not to testify or to ask that witnesses be called on his behalf, defendant cannot now complain that the prosecutor failed to introduce evidence, consisting of defendant’s business records and interpretive documentation, that only defendant could explain and authenticate, or to instruct the Grand Jury with respect to how those records established a defense to the crime with which he was ultimately charged.
Mercare, Crew III and Peters, JJ., concur.